Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application and Claims
Claims 1, 4-5, 7-8, 10-16 and 18-20 are pending.
Claims 1, 4-5, 8 and 16 were amended or newly added in the Applicant’s filing on 12/01/2021.
Claims 2 and 17 were cancelled in the Applicant’s filing on 12/01/2021.
This office action is being issued in response to the Applicant's filing on 12/01/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-5, 7-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a method comprising “translating the tokenized bankcard data to a standardized card number of a bankcard payment network known by computing systems of a bankcard issuer.”
As such, Claim 1 is rejected based upon a reference to a claim element that is variable. see Ex parte Brummer, 12 USPQ2d 1653 (BPAI 1989). 
First, if the tokenized bankcard data is being translated into a standardized card number of a bankcard payment network, what is the standard that defines this card number format? As said standard could be any standard, said claim limitation fails to establish any limitations upon the form that the tokenized bankcard data is translated into.
Second, if the form is being defined by the capabilities of the computing systems of a bankcard issuer (i.e. a standardized card number known to the computing systems of a bankcard issuer), what are the standardized card numbers known by the computing systems of a bankcard issuer? As said computing systems could know any standard, said claim limitation fails to establish any limitations upon the standard that the tokenized bankcard data is translated into.
Claims 8 and 16 have similar issues.
Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 7-8, 10-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as obvious over Varadarajan (US PG Pub. 2011/0238573) in view of Aabye (US PG Pub. 2014/0164243).
Regarding Claim 8, Varadarajan discloses a method comprising: 
receiving a payment authorization request (transaction request) including a currency purchase (withdrawal) request forwarded by a terminal (ATM) via a bankcard payment network, the currency purchase (withdrawal) request including data identifying a currency amount requested (amount of fund withdrawal) and a payment account (user account information), the payment authorization request (transaction request) originating from a mobile wallet app (mobile wallet) that executes on a mobile device and received from the mobile device in a wirelessly communicated signal by a short-range radio (e.g. RFID, Bluetooth or NFC) transceiver device of the terminal (ATM). (see fig. 2-3; abstract; para. 43 and 59-62)
processing the payment authorization request in view of an available currency balance of the payment account for fulfilling the payment authorization request (verifying available funds). (see para. 70);
when the payment authorization request including the currency purchase request is no greater than the available currency balance (available funds), debiting the available currency balance (redeeming transaction against available funds) and transmitting an authorization of the payment authorization request via the bankcard payment network to the terminal instructing the terminal to dispense currency (complete transaction) in the requested amount. (see fig. 3; para. 43 and 70); and
wherein the payment authorization request (transaction request) originated with the mobile wallet app that executes on the mobile device and forwarded by the terminal (ATM) and is received, processed and relayed by an encryption service provider to a bankcard issuer, the processing performed by the encryption service provider including translating (decrypting) encrypted bankcard data, as originally provided by the mobile wallet app that executes on the mobile device, to a standardized card number of a bankcard payment network known by computing systems of the bankcard issuer computing system to associate the payment authorization request (transaction request) to associate the payment authorization request (transaction request) with a bankcard account (user account) maintained on the bankcard issuer computing system, the relaying performed by the encryption service provider including transmitting the translated (decrypted) payment.  (see para. 37, 39, 43, 45, 54, 67, 74). 
Varadarajan does not explicitly teach a method wherein the data is tokenized data; and the method comprising a token service provider translating tokenized data, although Varadarajan discloses an encryption service provider translating (decrypting) encrypted data. Varadarajan discloses encrypting data via a key rather than tokenizing data via a token. see para. 27.
Aabye discloses a method wherein the data is tokenized data (see para. 2); and method comprising a token service provider translating (reverse tokenization) tokenized data. (see para. 93).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Varadarajan by incorporating tokens to encrypt data, as disclosed by Aabye, as tokenization of data is a standard and conventional means by which to protect sensitive data.
Regarding Claims 10-11, Varadarajan discloses a method wherein the terminal is a Self-Service Terminal (SST) and wherein the SST is an Automated Teller Machine (ATM). (see abstract).
Regarding Claim 12, Varadarajan discloses a method wherein processing the payment authorization request is further performed in view of at least one rule in addition to an available currency balance rule (limitations based on transaction types, amounts, geographical or time limitations). (see para. 34, 36 and 70).
	Regarding Claim 13, Varadarajan discloses a method wherein the at least one rule includes a currency purchase authorization rule that the application of which includes:
evaluating data associated with the payment account indicating whether currency purchases (withdrawals) are authorized for the payment account (based upon transaction types, amounts, geographical or time limitations). (see para. 34); and
applying of the currency purchase authorization rule (based upon transaction types, amounts, geographical or time limitations) resulting in either disapproval of the currency purchase request or authorization of the currency purchase request subject to the available currency balance (available funds) being equal to or greater than the currency amount requested. (see para. 34, 36 and 70).
	Regarding Claim 14, Varadarajan discloses a method wherein the at least one rule further includes at least one currency purchase limit rule the application of which includes limiting an amount of currency that can be purchased (limitations on amount) that can be purchased in view of at least one factor. (see para. 34, 36 and 70).
Regarding Claims 1, such claim recites substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.
Regarding Claim 4, Varadarajan discloses a method wherein the short-range radio transceiver device is a Near-Field Communication (NFC) radio transceiver device. (see abstract).
Regarding Claim 5, such claim recites substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.
	Regarding Claim 7, Varadarajan discloses a method wherein the bankcard is a credit card. (see para. 25).
Regarding Claims 16 and 18-20, such claims recites substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan and Aabye, as applied to Claim 14 above, and further in view of Bajaj (US PG Pub. 2015/0199671).
	Regarding Claim 15, Varadarajan does not explicitly teach a method wherein the at least one factor includes a currency purchase limit in view of at least one of a single transaction, a daily limit, a weekly limit, and a monthly limit, although Varadarajan discloses a method wherein data are good for a single (one-time) transaction. (see para. 15).
Regardless, Bajaj discloses a method wherein the at least one factor includes a currency purchase limit in view of at least one of a single transaction. (see para. 48).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Varadarajan and Aabye by incorporating a single transaction, as disclosed by Bajaj, as a transaction limits are a standard and conventional security measure utilized in financial transactions.

Response to Arguments
	Applicant’s arguments with respect to the pending claims have been considered.  Some arguments are deemed persuasive while other arguments have been fully considered but are not persuasive and are addressed below.

§101 Rejection
The previously asserted §101 rejection has been withdrawn based upon the Applicant’s arguments.

§112, 2nd Paragraph, Rejection
Applicant argues that the previously asserted §112, 1st paragraph, rejections should be withdrawn based upon current amendments. see Arguments, p. 6. There were no §112, 1st paragraph, rejections in the Non-Final Rejection issued on 9/02/2021.
Applicant argues that the previously asserted §112, 2nd paragraph, rejections should be withdrawn based upon current amendments. see Arguments, pp. 6-7. 
The Examiner respectfully disagrees.
Claim 1 recites a method comprising “translating the tokenized bankcard data to a standardized card number of a bankcard payment network known by computing systems of a bank card issuer computing system.”
known by computing systems of a bank issuer computing system. The claim limitation is tied to the capabilities of the computing systems of a bank card issuer computing system which the Examiner notes evolves over time. The capabilities and knowledge of the computing system of a bank issuer computing system is defining the new standardized card number.
As such, the claim limitation is rejected based upon a reference to a claim element that is variable. see Ex parte Brummer, 12 USPQ2d 1653 (BPAI 1989).

§103 Rejection
Applicant argues that previously asserted prior art (Varadarajan and Aabye) fail to teach or suggest a method wherein “the payment authorization data that is received originates from a mobile wallet that executes on a mobile device.” see Arguments, p. 7.
The Examiner respectfully disagrees.
Varadarajan recites:
The mobile user device 20 may be further configured with an ATM application 22 and may be configured with a dynamic value generator (DVG) 26. The ATM application 22 on the mobile user device 20 may include one or more algorithms configured to conduct communications with an automated teller machine such as the ATM 30. The DVG 26 may include one or more algorithms configured to generate one or more types of dynamic values, such as one-time passcodes, transaction identifiers and authentication values. See fig. 1; para. 15.

Varadarajan discloses a method wherein the payment authorization data (one-time passcodes, transaction identifiers and authentication values) originates from a mobile wallet (ATM application) that executes on a mobile device. see para. 15.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        March 26, 2022